 


110 HR 3108 IH: To require the Comptroller General to address certain questions in connection with the closure of Fort Monmouth, New Jersey, and the transfer of personnel, functions, and activities from Fort Monmouth to Aberdeen Proving Ground, Maryland, and for other purposes.
U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3108 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2007 
Mr. Holt (for himself, Mr. Saxton, Mr. Pallone, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To require the Comptroller General to address certain questions in connection with the closure of Fort Monmouth, New Jersey, and the transfer of personnel, functions, and activities from Fort Monmouth to Aberdeen Proving Ground, Maryland, and for other purposes. 
 
 
1.Comptroller General investigation of closure of Fort Monmouth, New Jersey 
(a)InvestigationThe Comptroller General shall require methodological, scientific, and technical experts within the Government Accountability Office to undertake a new investigation to address the following questions relating to Fort Monmouth, New Jersey: 
(1)Whether the cost estimates of the Department of Defense on closing Fort Monmouth and transferring personnel, functions, and activities to Aberdeen Proving Ground, Maryland, and the estimates for the United States Military Academy Preparatory School move to the United States Military Academy at West Point, New York, were based on complete and sound data. 
(2)Why specific data showing a future shortfall of scientists and engineers was not provided to the Defense Base Closure and Realignment Commission, thus ensuring insufficient support for the Department’s future force structure. 
(3)Whether officials of the Department or the Army involved in the processes described in paragraphs (1) and (2) violated any laws by providing false or misleading information. 
(4)Why the Department has failed to timely prepare the report required by the Defense Base Closure and Realignment Commission certifying that the movement of personnel, functions, and activities from Fort Monmouth will be accomplished without disruption of their support to the Global War on Terror or other critical contingency operations. 
(b)Audit of reportUpon the submission of the report described in subsection (a)(4), the Comptroller General shall audit the report to ensure the information provided in the report is accurate.  
 
